DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 08/31/2018. Claims 1-10 were canceled, and claims 11-19 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The Information Disclosure Statements submitted on 08/31/2018, 07/12/2019, 02/04/2020, and 10/26/2020 are all in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit” in claims 11 and 16. “a derivation part” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. (See instant specification [0038] “The communication device 75 and the outside recognition part 124, which are described above, are an example of "an acquisition unit."and Fig. 5, element 152 as part of the merging controller)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Specification
The disclosure is objected to because of the following informality:
In Specification ¶ 10, the phrase “the vehicle control system may further include a switching controller that restricts a control of the second controller in a merging in a case it is determined by the first controller that the host vehicle is not able to join the main line” is unclear, and it seems that the portion which reads “in a merging in a case it is determined” should be rephrased.
Appropriate correction is required.
The use of the term “WI-FI,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Regarding claim 14:
Claim 14 is objected to because of the following informality:
The phrase “a switching controller that restricts a control of the second controller in a merging in a case it is determined by the first controller that the host vehicle is not able to join the main line” is unclear, and it seems that the portion which reads “in a merging in a case it is determined” should be rephrased.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "wherein, in the correspondence information, a speed of the host vehicle is further made to correspond with the success probability" in the first paragraph. There is insufficient antecedent basis for “the correspondence information” in this 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 16:
Step 1: Claim 16 is directed towards a vehicle system for deriving a success probability of the host vehicle merging into a main line of traffic.
Step 2A, prong 1: Claim 16 recites the abstract concept of deriving a success probability of merging with a main line of traffic. This abstract idea is described at least in claim 16 by the mental process steps of deriving a traveling distance, deriving a success probability of merging with the main line of traffic, and determining whether merging onto the main line of traffic is possible based on this derived probability. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally deriving the traveling distance and success probability with the help of pen and paper, and then determining whether merging onto the main line of traffic is possible based on the derived probability. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.

Step 2A, prong 2: Claim 16 recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 16 recites “a derivation part” and “a controller” which are generic computer components (see Specification ¶¶ 36-39, 70, and FIG. 2 and 5) that are simply employed as tools to perform the deriving and determining portions of the abstract idea (See MPEP 2106.05(f)). Claim 16 also recites that “an acquisition unit” is configured to acquire traffic condition information of the main line. This step is considered insignificant extra-solution activity, as it simply gathers data necessary to perform the abstract idea. This additional step amounts to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 16 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  

Regarding claim 17:
Dependent claim 17 only recites a limitation that further defines the mental process of claim 16. This limitation is considered a mental process step which fails to integrate the abstract idea into a practical application. Therefore, when considering the combination of elements and the claimed invention as a whole, claim 17 is not patent-eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 19, the preamble recites a “vehicle control program…". In light of the instant specification [0038], the program appears to comprise software elements. None of the comprising elements of the claimed system appear to be physical components. 
Therefore the “program” of claim 19 is computer software per se and is not a “process, machine, manufacture, or composition of matter" as defined in 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 11-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2011/0125350 A1), hereinafter Won, in view of SHIBASAKI (WO 2007/023899 A1), hereinafter SHIBASAKI.
	Regarding claim 11:
		Won discloses the following limitations:
“an acquisition unit that acquires traffic condition information of a main line to which a host vehicle is going to join from a branch line.” (See at least Won ¶¶ 55-61, 70, 73, and 95, which disclose that a “merge controller may receive information from one or more other zone controllers,” and that each “zone controller may maintain a real-time database system with respective records for all vehicles within the zone controlled by the zone controller.” These vehicle records can contain “the position and speed of vehicles,” which would read on the “traffic condition information” recited in the claim limitation.)
“and a second controller that automatically controls at least acceleration and deceleration of the host vehicle such that the host vehicle is traveling from the branch line toward the main line in a case it is determined by the first controller that the host vehicle is able to join the main line.” (See at least Won ¶¶ 20, 41, 54, 62, 75, and 96, which disclose a “motor controller” that can “control the thrust for accelerating or decelerating the vehicle” when the vehicle speed needs to be adjusted in order for the vehicle to “motor controller” reads on the “second controller” recited in the claim limitation.)
“and that determines whether the host vehicle is able to join the main line on the basis of the derived success probability.” (See at least Won ¶¶ 18, 23, 40, 73-74, 89, and 96, which disclose the determination of “an assigned passage time for the vehicle to pass through the merge point,” which is calculated considering the required inter-vehicle distances and speeds “so that the vehicles do not collide with each other at the merge point.” These sections also disclose that “if the system is overloaded it may be advantageous to restrict new vehicles from entering the main track.” Although Won does not explicitly disclose the calculation of a “derived success probability” as recited in the claim, it is clear that the system disclosed by Won considers factors such as safe inter-vehicle distances, speeds, and congestion levels in order to only allow a vehicle to join a main line if there is a high probability of success. Also, as is explained below, SHIBASAKI discloses the calculation of a “risk degree” or “possibility of collision” which reads on the “derived success probability” more closely.)
Won does not specifically disclose “a first controller that derives success probability of merging from the branch line to the main line on the basis of the traffic condition information acquired by the acquisition unit and a length of a mergeable section in a merging place from the branch line to the main line.” However, SHIBASAKI does teach this limitation. (See at least SHIBASAKI ¶¶ 11, 21, 39-43 and 56, which disclose that a “risk degree calculation unit 204 calculates the distance between the own vehicle and the intersection 101 from the current position information of the own vehicle and the position information of the intersection 101,” and determines a “risk degree” with a value anywhere between 0 and 100. The “position information,” “distance between the own vehicle and the intersection,” and “risk degree” read on the “traffic condition information,” “length of a mergeable section in a merging place from the branch line to the main line,” and “success probability” recited in the claim limitation, respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won by calculating a risk degree based on acquired vehicle information and the remaining distance to the merging point as taught by SHIBASAKI, because if the calculated risk degree is high, an alert can be transmitted to the vehicles in an attempt to avoid a collision. (See at least SHIBASAKI ¶ 43.)
	Regarding claim 12:
Won in combination with SHIBASAKI discloses the “vehicle control system according to claim 11,” and Won further discloses that the system “determines whether the host vehicle is able to join the main line on the basis of the derived success probability.” (See at least Won ¶¶ 18, 23, 40, 73-74, 89, and 96, which disclose the determination of “an assigned passage time for the vehicle to pass through the merge point,” which is calculated considering the required inter-vehicle distances and speeds “so that the vehicles do not collide with each other at the merge point.” These sections also disclose that “if the system is overloaded it may be advantageous to restrict new vehicles from entering the main track.” Although Won does not explicitly disclose the calculation of a “derived success probability” as recited in the claim, it is clear that the system disclosed by Won considers factors such as safe inter-vehicle distances, speeds, and congestion levels in order to only allow a vehicle to join a main line if there is a high probability of success. Also, as is explained below, SHIBASAKI discloses the calculation of a “risk degree” or “possibility of collision” which reads on the “derived success probability” more closely.)
Won does not specifically disclose “wherein, by referring to a correspondence information in which both of the information obtained from the traffic condition information and the length of the mergeable section are made to respectively correspond with a success probability of merging from the branch line to the main line, the first controller derives the success probability corresponding to the traffic condition information acquired by the acquisition unit.” However, SHIBASAKI does teach this limitation. (See at least SHIBASAKI ¶¶ 11, 21, 39-43 and 56, which disclose that a “risk degree calculation unit 204 calculates the distance between the own vehicle and the intersection 101 from the current position information of the own vehicle and the position information of the intersection 101,” and determines a “risk degree” with a value anywhere between 0 and 100. The “position information,” “distance between the own vehicle and the intersection,” and “risk degree” read on the “traffic condition information,” “length of the mergeable section,” and “success probability” recited in the claim limitation, respectively. Although an equivalent of the “correspondence information” is not explicitly mentioned in the reference, it is implied that the system 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won by calculating a risk degree based on acquired vehicle information as taught by SHIBASAKI, because if the calculated risk degree is high, an alert can be transmitted to the vehicles in an attempt to avoid a collision. (See at least SHIBASAKI ¶ 43.)
	Regarding claim 13:
Won in combination with SHIBASAKI discloses the “vehicle control system according to claim 11,” and Won further discloses that the system “determines whether the host vehicle is able to join the main line on the basis of the derived success probability.” (See at least Won ¶¶ 18, 23, 40, 73-74, 89, and 96, which disclose the determination of “an assigned passage time for the vehicle to pass through the merge point,” which is calculated considering the required inter-vehicle distances and speeds “so that the vehicles do not collide with each other at the merge point.” These sections also disclose that “if the system is overloaded it may be advantageous to restrict new vehicles from entering the main track.” Although Won does not explicitly disclose the calculation of a “derived success probability” as recited in the claim, it is clear that the system disclosed by Won considers factors such as safe inter-vehicle distances, speeds, and congestion levels in order to only allow a vehicle to join a main line if there is a high probability of success. Also, as is explained below, SHIBASAKI discloses the calculation of “risk degree” or “possibility of collision” which reads on the “derived success probability” more closely.)
Won does not specifically disclose the following limitations. However, SHIBASAKI does teach these limitations:
“wherein, in the correspondence information, a speed of the host vehicle is further made to correspond with the success probability.” (See at least SHIBASAKI ¶¶ 11, 15, 96-97, 103-104, 106, and 109, which disclose that “information on the presence or absence of the possibility of collision” is obtained based on the “moving speed” of the vehicle, among other factors. The “possibility of collision” reads on the “success probability” recited in the claim limitation. Although an equivalent of “correspondence information” is not explicitly mentioned in the reference, it is implied that the system includes a relationship between the vehicle speed and the possibility of collision, since it is using the speed to determine the possibility of collision.)
“and by obtaining the speed of the host vehicle and by referring to the correspondence information by using the acquired speed of the host vehicle, the first controller derives the success probability.” (See at least SHIBASAKI ¶¶ 11, 15, 96-97, 103-104, 106, and 109, which disclose that “information on the presence or absence of the possibility of collision” is obtained based on the “moving speed” of the vehicle, among other factors. “possibility of collision” reads on the “success probability” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won by determining a risk degree based on vehicle speed as taught by SHIBASAKI, because if the calculated risk degree is high, an alert can be transmitted to the vehicles in an attempt to avoid a collision. (See at least SHIBASAKI ¶ 43.)
	Regarding claim 14:
Won in combination with SHIBASAKI discloses the “vehicle control system according to claim 11,” and Won further discloses “a switching controller that restricts a control of the second controller in a merging in a case it is determined by the first controller that the host vehicle is not able to join the main line.” (See at least Won ¶¶ 23, 73-74, and 89, which disclose that “if the system is overloaded it may be advantageous to restrict new vehicles from entering the main track from a station so as to avoid further congestion.”)
Regarding claim 15:
Won in combination with SHIBASAKI discloses the “vehicle control system according to claim 11,” and Won further discloses “wherein the traffic condition information comprises an average speed of traveling vehicles on the main line and information from which an inter-vehicle distance of the traveling vehicles is able to be derived.” (See at least Won ¶¶ 31, 36, 69-72, 80-85, and FIG. 2-3c, which disclose that the system uses “typical vehicle speeds” and “typical inter-vehicle distances” to select an “typical vehicle speeds” read on the “average speed of traveling vehicles on the main line” as recited in the claim limitation.)
	Regarding claim 18:
		Won discloses the following limitations:
“acquiring traffic condition information of a main line to which a host vehicle is going to join from a branch line.” (See at least Won ¶¶ 55-61, 70, 73, and 95, which disclose that a “merge controller may receive information from one or more other zone controllers,” and that each “zone controller may maintain a real-time database system with respective records for all vehicles within the zone controlled by the zone controller.” These vehicle records can contain “the position and speed of vehicles,” which would read on the “traffic condition information” recited in the claim limitation.)
“and determining whether the host vehicle is able to join the main line on the basis of the derived success probability.” (See at least Won ¶¶ 18, 23, 40, 73-74, 89, and 96, which disclose the determination of “an assigned passage time for the vehicle to pass through the merge point,” which is calculated considering the required inter-vehicle distances and speeds “so that the vehicles do not collide with each other at the merge point.” These sections also disclose that “if the system is overloaded it may be advantageous to restrict new vehicles from entering the main track.” Although Won does not explicitly disclose the calculation of a “derived success probability” as recited in the claim, it is clear that the system disclosed by Won considers factors such as safe inter-vehicle distances, speeds, and congestion levels in order to only allow a vehicle to join a main line if there is a high probability of success. Also, as is explained below, SHIBASAKI discloses the calculation of a “risk degree” or “possibility of collision” which reads on the “derived success probability” more closely.)
“and automatically controlling at least acceleration and deceleration of the host vehicle such that the host vehicle travels from the branch line toward the main line in a case it is determined that the host vehicle is able to join the main line.” (See at least Won ¶¶ 20, 41, 54, 62, 75, and 96, which disclose a “motor controller” that can “control the thrust for accelerating or decelerating the vehicle” when the vehicle speed needs to be adjusted in order for the vehicle to merge at its specified time.)
Won does not specifically disclose “deriving a success probability of merging from the branch line to the main line on the basis of the acquired traffic condition information and a length of a mergeable section in which the host vehicle is able to join the main line from the branch line.” However, SHIBASAKI does teach this limitation. (See at least SHIBASAKI ¶¶ 11, 21, 39-43 and 56, which disclose that a “risk degree calculation unit 204 calculates the distance between the own vehicle and the intersection 101 from the current position information of the own vehicle and the position information of the intersection 101,” and determines a “risk degree” with a value anywhere between 0 and 100. The “position information,” “distance between the own vehicle and the intersection,” and “risk degree” read on the “traffic condition information,” “length of a mergeable section in which the host vehicle is able to join the main line from the branch line,” and “success probability” recited in the claim limitation, respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won by calculating a risk degree based on acquired vehicle information and the remaining distance to the merging point as taught by SHIBASAKI, because if the calculated risk degree is high, an alert can be transmitted to the vehicles in an attempt to avoid a collision. (See at least SHIBASAKI ¶ 43.)
	Regarding claim 19:
		Won discloses the following limitations:
“acquiring traffic condition information of a main line to which a host vehicle is going to join from a branch line.” (See at least Won ¶¶ 55-61, 70, 73, and 95, which disclose that a “merge controller may receive information from one or more other zone controllers,” and that each “zone controller may maintain a real-time database system with respective records for all vehicles within the zone controlled by the zone controller.” These vehicle records can contain “the position and speed of vehicles,” 
“and automatically controlling at least acceleration and deceleration of the host vehicle such that the host vehicle travels from the branch line toward the main line in a case it is determined that the host vehicle is able to join the main line.” (See at least Won ¶¶ 20, 41, 54, 62, 75, and 96, which disclose a “motor controller” that can “control the thrust for accelerating or decelerating the vehicle” when the vehicle speed needs to be adjusted in order for the vehicle to merge at its specified time.)
“and determining whether the host vehicle is able to join the main line on the basis of the derived success probability.” (See at least Won ¶¶ 18, 23, 40, 73-74, 89, and 96, which disclose the determination of “an assigned passage time for the vehicle to pass through the merge point,” which is calculated considering the required inter-vehicle distances and speeds “so that the vehicles do not collide with each other at the merge point.” These sections also disclose that “if the system is overloaded it may be advantageous to restrict new vehicles from entering the main track.” Although Won does not explicitly disclose the calculation of a “derived success probability” as recited in the claim, it is clear that the system disclosed by Won considers factors such as safe inter-vehicle distances, speeds, and congestion levels in order to only allow a vehicle to join a main line if there is a high probability of success. Also, as is explained below, “risk degree” or “possibility of collision” which reads on the “derived success probability” more closely.)
Won does not specifically disclose “deriving a success probability of merging from the branch line to the main line on the basis of the acquired traffic condition information and a length of a mergeable section in which the host vehicle is able to join the main line from the branch line.” However, SHIBASAKI does teach this limitation. (See at least SHIBASAKI ¶¶ 11, 21, 39-43 and 56, which disclose that a “risk degree calculation unit 204 calculates the distance between the own vehicle and the intersection 101 from the current position information of the own vehicle and the position information of the intersection 101,” and determines a “risk degree” with a value anywhere between 0 and 100. The “position information,” “distance between the own vehicle and the intersection,” and “risk degree” read on the “traffic condition information,” “length of a mergeable section in which the host vehicle is able to join the main line from the branch line,” and “success probability” recited in the claim limitation, respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won by calculating a risk degree based on acquired vehicle information and the remaining distance to the merging point as taught by SHIBASAKI, because if the calculated risk degree is high, an alert can be transmitted to the vehicles in an attempt to avoid a collision. (See at least SHIBASAKI ¶ 43.)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Won in view of SHIMAKAGE (JP 2015102893 A), hereinafter SHIMAKAGE, and further in view of SHIBASAKI.
Regarding claim 16:
Won discloses the following limitations:
“an acquisition unit that acquires traffic condition information of a main line to which a host vehicle is going to join from a branch line.” (See at least Won ¶¶ 55-61, 70, 73, and 95, which disclose that a “merge controller may receive information from one or more other zone controllers,” and that each “zone controller may maintain a real-time database system with respective records for all vehicles within the zone controlled by the zone controller.” These vehicle records can contain “the position and speed of vehicles,” which would read on the “traffic condition information” recited in the claim limitation.)
“determines whether merging onto the main line is possible on the basis of the derived success probability.” (See at least Won ¶¶ 18, 23, 40, 73-74, 89, and 96, which disclose the determination of “an assigned passage time for the vehicle to pass through the merge point,” which is calculated considering the required inter-vehicle distances and speeds “so that the vehicles do not collide with each other at the merge point.” These sections also disclose that “if the system is overloaded it may be advantageous to restrict new vehicles from entering the main track.” Although Won does not explicitly disclose the calculation of a “derived success probability” as recited in the claim, it is clear that the system disclosed by Won considers factors such as safe inter-vehicle distances, speeds, and congestion levels “risk degree” or “possibility of collision” which reads on the “derived success probability” more closely.)
Won does not specifically disclose “a derivation part that derives a traveling distance corresponding to the traffic condition information acquired by the acquisition unit by referring to correspondence information in which information obtained from the traffic condition information and information of a traveling distance, which relates to a distance in which the vehicle travels in order to join to the main line, correspond to each other.” However, SHIMAKAGE does teach this limitation. (See at least SHIMAKAGE ¶ 35, which discloses that a “merging point arrival time predicting unit 134A refers to the passage time information, the traveling position information, and the traveling speed information for each vehicle, and calculates a planned traveling distance to the merging as a difference between the merging point and the traveling position.” The “passage time information, the traveling position information, and the traveling speed information” read on the “traffic condition information” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won by calculating a traveling distance required to merge as taught by SHIMAKAGE, because this traveling distance can be used to find an estimated time until the vehicle reaches the merging point. (See at least SHIMAKAGE ¶ 35.)
“risk degree calculation unit 204 calculates the distance between the own vehicle and the intersection 101 from the current position information of the own vehicle and the position information of the intersection 101,” and determines a “risk degree” with a value anywhere between 0 and 100. The “position information,” “distance between the own vehicle and the intersection,” and “risk degree” read on the “traffic condition information,” “length of a mergeable section in a merging place from the branch line to the main line,” and “success probability,” respectively. Although SHIBASAKI does not disclose the use of a “traveling distance,” SHIMAKAGE ¶ 35 does disclose this, as was explained above.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won in combination with SHIMAKAGE by calculating a risk degree based on acquired vehicle information and the remaining distance to the merging point as taught by SHIBASAKI, because if the calculated risk degree is high, an alert can be transmitted to the vehicles in an attempt to avoid a collision. (See at least SHIBASAKI ¶ 43.)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Won in view of SHIMAKAGE and SHIBASAKI as applied to claim 16 above, and further in view of LITKOUHI et al. (US 2014/0195093 A1), hereinafter LITKOUHI.
	Regarding claim 17:
Won in combination with SHIMAKAGE and SHIBASAKI discloses the “vehicle control system according to claim 16,” but does not fully disclose “wherein the success probability of the merging is a probability on the basis of a ratio between the length of the mergeable section and a traveling distance which the host vehicle travels from the branch line to the main line.” However, SHIMAKAGE in combination with SHIBASAKI and LITKOUHI does teach this limitation. (As was explained regarding claim 16, SHIMAKAGE in combination with SHIBASAKI discloses calculating a risk degree based on a traveling distance and a distance between the vehicle and the intersection, which reads on the success probability based on the length of the mergeable section and the traveling distance as recited in the claim limitation. The only part of the claim limitation that is not taught by SHIMAKAGE in combination with SHIBASAKI is the calculation involving a ratio of the length and distance values. This portion of the claim limitation is taught by LITKOUHI. See at least LITKOUHI ¶ 32 and FIG. 2, which disclose the calculation of a distance to a “point at which the interaction between the two vehicles needs to be complete” using the equation below with variables corresponding to FIG. 2 below:
                
                    
                        
                            d
                        
                        
                            c
                        
                    
                    =
                    
                        
                            d
                        
                        
                            A
                        
                    
                    +
                    (
                    
                        
                            d
                        
                        
                            B
                        
                    
                    -
                    
                        
                            d
                        
                        
                            A
                        
                    
                    )
                    /
                    
                        
                            ω
                        
                        
                            l
                            a
                            n
                            e
                        
                    
                    ∙
                    (
                    
                        
                            ω
                        
                        
                            l
                            a
                            n
                            e
                        
                    
                    -
                    
                        
                            ω
                        
                        
                            c
                            a
                            r
                        
                    
                    )
                
            

    PNG
    media_image1.png
    357
    490
    media_image1.png
    Greyscale

The equation uses a term (dB – dA)/ωlane, which is the ratio of the longitudinal mergeable distance and the width of the lane. The longitudinal mergeable distance reads on the “length of the mergeable section,” and the width of the lane reads on the “traveling distance which the host vehicle travels from the branch line to the main line” recited in the claim limitation. Although the value that is found is not a success probability, it is similar because it deals with the last possible time a vehicle can successfully merge. Also, as was explained above, SHIBASAKI ¶¶ 11, 21, 39-43 and 56 disclose the calculation of an actual risk degree ranging from 0 to 100, which more closely reads on the success probability disclosed by the applicant.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle merging control system disclosed by Won in combination with SHIMAKAGE and SHIBASAKI by using a ratio of longitudinal mergeable distance and lane width as taught by LITKOUHI, because this 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although AOKI et al. (US 2017/0240176 A1) was not referenced in the prior art rejections, it is still considered relevant to applicant’s disclosure, because it discloses a passing restraint vehicle system which determines the risk involved when a vehicle is merging. It accomplishes this by using the road information such remaining mergeable distance, and vehicle information such as inter-vehicle distance and average vehicle speed, and if it is determined that a vehicle needs to accelerate or decelerate to avoid a collision, the control system changes the vehicle speed accordingly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.R.H./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662